      Case 3:18-cv-02056 Document 1 Filed 11/07/18 Page 1 of 3 Page ID #1



                       IN THE UNITED STATES DISTRICT COURT
                        THE SOUTHERN DISTRICT OF ILLINOIS

BEVERLY HEARD,                                )
                                              )
               Plaintiffs,                    )
                                              )
vs.                                           )       No. 18-cv-2056
                                              )
UNITED STATES OF AMERICA,                     )
                                              )
               Defendant.                     )
                                              )


                                          COMPLAINT

                                         JURISDICTION

       Jurisdiction lies pursuant to the Federal Tort Claim Act, Title 28 U.S.C. §2674. The

administrative exhaustion requirement of the Federal Tort Claims Act has been satisfied as, on

November 13, 2017, The Department of Health and Human Services denied Plaintiff’s timely

filed administrative tort claim. Plaintiff then timely asked for reconsideration of the denial

pursuant to 28 C.F.R §14.9(b), which was received by the Department of Health and Human

Services on May 8, 2018, and has not yet received a response.


                                             COUNT I

                             (Negligence v. United States of America)

       Comes now the Plaintiff, Beverly Heard, by and through her attorneys, The Law Office

of Lloyd M. Cueto, P.C., and the Law Office of Christopher Cueto, LTD. and for Count I of her

Complaint against the Defendant, United States of America, states as follows:

       1.      That Southern Illinois Healthcare Foundation was at all times herein mentioned

an agency of the United States of America.
      Case 3:18-cv-02056 Document 1 Filed 11/07/18 Page 2 of 3 Page ID #2



       2.      That on January 15, 2016, Defendant, by and through its agents, apparent agents,

servants and employees, assumed the care of Beverly Heard to complete a venipuncture

procedure on her left arm to draw blood for routine testing.

       3.      That at all times herein mentioned the individual who performed the venipuncture

procedure was an agent, apparent agent, servant, and/or employee of Defendant.

       4.      That the Defendant, by and through its agents, apparent agents, servants and

employees, negligently performed this venipuncture causing nerve damage to Plaintiff’s left arm.

       5.      That Defendant, individually and by and through its agents, apparent agents,

servants and employees was guilty of one or more of the following negligent acts or omissions.

               a.     Negligently and carelessly performed venipuncture procedure;

               b.     Negligently and carelessly failed to perform venipuncture procedure in a
                      safe manner;

               c.     Negligently and carelessly failed to take care that instrument used in
                      venipuncture procedure would not cause damage to nerves in arm;

               d.     Negligently and carelessly caused the instrument used in the venipuncture
                      procedure to move excessively after insertion into Plaintiffs arm.

       6.      That as a direct and proximate result of the negligence of the Defendant described

above, Plaintiff suffered a nerve injury in her left arm which may be permanent.

       7.      That as a direct and proximate result of the negligence of the Defendant described

above, Plaintiff has experienced severe pain, suffering, disability, and disfigurement and may

continue to experience pain, suffering, disability and disfigurement in the future; has incurred

medical expenses and may continue to incur additional medical expenses in the future; has

suffered mental anguish and may continue to suffer mental anguish in the future; suffered a loss

of her normal life.




                                                2 
 
      Case 3:18-cv-02056 Document 1 Filed 11/07/18 Page 3 of 3 Page ID #3



       WHEREFORE, Plaintiff demands judgment against the Defendant in the amount of Five

Million Dollars ($5,000,000.00), plus costs of this suit.


                                              Respectfully Submitted,


                                              s/Lloyd M. Cueto
                                              Lloyd M. Cueto, IL 6292629
                                              Law Office of Lloyd M. Cueto, P.C.
                                              7110 West Main Street
                                              Belleville, IL 62223
                                              Phone: (618) 277-1554
                                              Fax: (618) 277-0962
                                              cuetolm@cuetolaw.com
                                              ATTORNEYS FOR PLAINTIFFS




                                                 3 
 
